IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41560
                        (Summary Calendar)



MELVIS ANN WINNETT,

                                              Plaintiff-Appellant,

versus

TX. DEPT. HUMAN RESOURCES, ET AL,

                                                        Defendants

TX. DEPT. HUMAN RESOURCES,

                                              Defendant-Appellee.
                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (4:96-CV-242)
                       --------------------
                           June 26, 2000

Before POLITZ, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Melvis Ann Winnett, proceeding pro se here

as she did in the district court, appeals from the grant of the

motion of Defendant-Appellee Texas Department of Human Services

(“TDHS”) for summary judgment dismissing Winnett’s claims under the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Age Discrimination in Employment Act (ADEA).1   Winnett filed her

appellate brief on December 27, 1999, and TDHS finally filed its

appellate brief on January 24, 2000.    Between those dates, the

Supreme Court of the United States handed down its decision in

Kimel et al v. Florida Board of Regents et al,     120 S. Ct. 631

(2000), declaring the several states immune under the Eleventh

Amendment of the United States Constitution from being sued in

federal court for alleged violations of the ADEA. As such, neither

we nor the district court has jurisdiction to entertain Winnett’s

ADEA claims against the TDHS, which are tantamount to claims

against the State of Texas.     We are therefore constrained to

dismiss Winnett’s claims for lack of federal jurisdiction without

addressing the merits of her appeal.

APPEAL DISMISSED for lack of jurisdiction.




     1
        Winnett initially advanced claims under the American with
Disabilities Act (ADA) and state claims grounded in intentional
infliction of emotional distress. Those claims were dismissed by
the district court at earlier phases of the proceedings and are
either not appealed by Winnett or have been forfeited on appeal
by her failure to address them in her appellate brief, which
addresses only her discrimination and retaliation claims against
TDHS under the ADEA.

                                2